12. Financial services policy (2005-2010) - White Paper (vote)
- Report: van den Burg
- Before the vote on paragraph 26
rapporteur. - On this paragraph, I propose withdrawing the oral amendments but asking the PPE-DE Group if they can agree that both amendment 5 from their side and amendment 17 from the ALDE Group are compatible and that we can vote on both of them. If that is the case, we will vote in favour of your amendment as well. If not, we will vote against it and I can then withdraw my amendment 23.
- Before the vote on paragraph 34
rapporteur. - I should simply like to add 'group' to paragraph 34, so that it is the 'European Investment Bank Group' instead of just the bank.
(Parliament accepted the oral amendment)